Title: From Thomas Jefferson to Evan Shelby, Jr., 24 January 1780
From: Jefferson, Thomas
To: Shelby, Evan, Jr.



Sir
Wmsburg Jany. 24. 1780

  Before the receipt of your Letter, the assembly having empowered us to raise one troop of horse for the Illinois, we had commissioned Captain Rogers for that purpose who raised his men and proceeded some time in the fall to join Colo. Clarke, who was not informed of any of these measures at the date of his Letter to you. We have therefore no authority to direct the raising any more. After thanking you for your readiness to serve the public, I subscribe myself Sir Your hble Servant,

Th: Jefferson

